Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 23-35 in the reply filed on 12/27/2021 is acknowledged.
Claims 36-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-26, 30-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2011 080611A1 (hereinafter referred as “Brueschke”, refer attached English language machine translation for claim mapping), in view of Carstensen et al, In situ product recovery: Submerged membranes vs. external loop membranes, Journal of Membrane Science 394-395, 2012, 1-36 (hereinafter referred as “Carstensen”).
Regarding claim 23, Brueschke teaches a method of obtaining a compound (volatiles), the method comprising: adding a substrate to a medium comprised in a reactor, reacting the substrate in the reactor to form the compound (reactor comprises a substrate mixture, refer paragraphs [0013]-[0014]), separating a first stream from the medium through a first membrane (12), the first stream comprising first products, separating a second stream from the nd products are pervaporated products), and withdrawing the first stream and the second stream separately from the reactor, wherein the first membrane is a filtration membrane and the second membrane is configured for liquid-gas or liquid-liquid extraction (first membrane uses pervaporation for separation of volatiles, refer [0009]); and wherein either the first or the second products include the compound (refer [0013]-[0017]).
In embodiment of fig. 3, Brueschke teaches providing second membrane in at least partially immersed configuration, however, does not disclose that both, the first and second, membranes are at least partially immersed, and the first and second membranes are moved relative to the reactor during the steps of separating.
Carstensen discloses membrane bioreactor designs including submerged membranes and external loop membranes (Abstract). Carstensen discloses that submerged type membranes have advantages of prevention of shear stress, sufficient oxygen supply, constant energy conditions, moderate energy consumption, ease of sterilization and low risk of contamination compared to external membranes (refer Table 1).
It would have been obvious to one of ordinary skill in the art to use submerged type membrane filtration unit in the method of Brueschke because Carstensen discloses that submerged type membrane filtration units have advantages including prevention of shear stress, sufficient oxygen supply, constant energy conditions, moderate energy consumption, ease of sterilization and low risk of contamination compared to external membranes.
Carstensen further discloses that membrane fouling is a known concern in membrane filtration and that membrane vibrations is a known anti-fouling technique (abstract, P7/Left column). P9/P2.2.1.5 discloses use of vibrating membrane module in high biomass loading that achieved permeation rate of 45 Lm-2h-1, and further discloses that another experiment with hollow fiber membrane module yielded flux enhancement by 325%. 
It would have been obvious to one of ordinary skill in the art to modify the method of Brueschke to move the first and second membrane relative to the reactor during filtration because Cartensen discloses that doing so provides anti-fouling of membranes and improves flux.
Regarding claim 24, modified Brueschke teaches limitations of claim 23 as set forth above. Brueschke teaches that the steps of separating the first stream and of separating the second stream are performed in parallel (refer fig. 3).
Regarding claim 25, modified Brueschke teaches limitations of claim 23 as set forth above. Brueschke teaches that the first membrane is a microfiltration, ultrafiltration or nanofiltration membrane [0001].
Regarding claim 26, modified Brueschke teaches limitations of claim 23 as set forth above. Brueschke teaches that the second stream is separated through the second membrane via pervaporation.
Regarding claims 30 and 31, modified Brueschke teaches limitations of claim 23 as set forth above. Brueschke teaches that the compound is butanol [0014].
Regarding claim 32, modified Brueschke teaches limitations of claim 23 as set forth above. Brueschke teaches that the second stream is separated through the second membrane 
Regarding claim 33, modified Brueschke teaches limitations of claim 23 as set forth above. Brueschke teaches that the compound is obtained through a fermentation process [0014].
Regarding claim 35, modified Brueschke teaches limitations of claim 23 as set forth above. Cartensen discloses in embodiment of fig. 14 wherein the membranes are oscillating relative to the reactor.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Brueschke, in view of Cartensen as applied to claim 23 above, and further in view of US 2013/0295661 (hereinafter referred as “Roesch”).
Regarding claims 27-29, modified Brueschke teaches limitations of claim 23 as set forth above. Brueschke teaches that the second product comprises alcohol [0017]. Modified Brueschke does not disclose that the compound is an ester or an amide, wherein the first products comprise the compound, and the reactor comprises a catalyst, the catalyst being retained by the first membrane, wherein the catalyst comprises an enzyme.
Roesch teaches a method and system for efficiently producing a fermentative product alcohol such as butanol utilizing in situ product extraction (abstract). Roesch teaches that in some embodiments, the extractant comprises one or more immiscible organic extractants selected from the group consisting of C12 to C22 fatty alcohols, C12 to C22 fatty acids, esters of C12 to C22 fatty acids, C12 to C22 fatty aldehydes, C12 to C22 fatty amides, and mixtures thereof (paragraph [0009]). Roesch also teaches that “Alcohol-producing microorganisms are 
Roesch establishes that it is known in the art to use membrane bioreactors for different applications to achieve different products. Selecting membranes based on the desired product would have been an obvious matter of design choice to one of ordinary skill in the art since Roesch discloses that products comprising ester, amides, and alcohols are known in membrane bioreactors and Brueschke teaches selecting membranes to extract desired products is known in the art.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Brueschke, in view of Cartensen as applied to claim 23 above, and further in view of Jiang et al, Fouling characteristics of a novel rotating tubular membrane bioreactor, Chemical Engineering and Processing 62 (2012) 39– 46.
Regarding claims 34, 
Jiang teaches a membrane bioreactor comprising rotating tubular membrane to achieve shear-enhanced membrane filtration (abstract). Jiang discloses that the rotating tubular membrane bioreactor provides advantages of being easily replaceable, making the mixed liquor uniform by the rotation of the membrane module, shear forces induced by the rotating mitigated membrane fouling (P40/Left column).
It would have been obvious to one of ordinary skill in the art to modify the method of modified Brueschke to include rotatable membrane module because Jiang discloses that the rotating membrane module in a bioreactor provides advantage of improved mixing and mitigation of membrane fouling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Membrane bioreactors’ potential for ethanol and biogas production: a review by Ylitervo et al, Environmental Technology, 2013, Vol. 34, Nos. 13–14, 1711–1723 discloses membrane bioreactor for production of ethanol and biogas; Use of Pervaporation-Bioreactor Hybrid Processes in Biotechnology by Lipnizki et al, Chem. Eng. Technol. 23 (2000) 7, pages 569-577 teaches use of pervaporation in membrane bioreactors for recovery of products; and study on submerged rotating MBR for wastewater treatment and membrane cleaning by Zuo et al, Korean J. Chem. Eng., 27(3), 881-885 (2010) discloses use of rotating membrane module in a bioreactor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777